Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

  RENZO BARBERI ,

               P laint iff,

               vs.

  PUBLIC STORAGE, a Real Estate
  Investment Trust and PUBLIC STORAGE
  INSTITUTIONAL          FUND    III, A
  CALIFORNIA LIMITED PARTNERSHIP,
  a Foreign Limited Partnership,

            Defendant s.
  _______________________________/

                                      COMPLAINT

  P laint iff RENZO BARBE RI (hereinaft er “P laint iff”), t hrough t he under signed
  counsel, hereby files t his co mpla int and sues PUBLIC STORAGE ( “PUBLIC
  STORAGE”), and PUBLIC STORAGE INSTITUTIONAL FUND III, A CALIFORNIA
  LIMITED PARTNERSHIP, (“FUND”) (hereinaft er, co llect ively referred t o as
  “Defendant s”), for declarat ory and injunct ive relief; for d iscr iminat ion based o n
  disabilit y; and for t he result ant at torney's fees, expenses, and cost s ( including,
  but not limit ed t o, court cost s and expert fees), pursuant to 42 U.S.C. §12181 et .
  seq., ("AME RICANS WITH DIS ABILIT IES ACT OF 1990," or "ADA") and
  alleges:


  JURIS DICTION
  1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.


                                              1
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 2 of 11



  VENUE
  2.      The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in Broward
  Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
  t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t h e
  designat ed court for t his suit .


  PARTIES
  3.     P laint iff, RENZO BARBERI , is a resident of t he St at e of Flor ida. At t he
  t ime o f P laint iff’s visit t o Public Storage (“Subject Facility”), P laint iff suffered fro m
  a “qualified disabilit y” under t he ADA, and requ ired t he use of a wheelchair for
  mo bilit y. Specifically, P laint iff suffer s fr om par aplegia due t o a sever ed T4 and
  T5, and is t herefore confined t o his wheelchair. The P la int iff perso nally vis it ed
  Public Storage, but was denied full and equal access, and f ull and equal enjo yment
  of t he facilit ies, ser vices, goods, and amenit ies wit hin Public Storage, which is t he
  subject of t his lawsuit . The Subject Facilit y is a public st orage and P laint iff
  want ed to inquire about t he st orage space and t he facilit y condit i o ns, but was
  unable t o due to t he discr iminat ory barr iers enumerat ed in Paragr aph 15 of t his
  Co mplaint .


  4.     In t he alt er nat ive, P laint iff, RENZO BARBE RI , is an advocat e of t he
  r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for t he purpose of
  assert ing his civil r ight s and monit or ing, ensur ing and det er mining whet her
  places o f public acco mmodat ion are in co mpliance wit h t he ADA.


  5.     Defendant s, PUBLIC STORAGE and FUND are aut hor ized t o conduct
  business and are in fact conduct ing business wit hin t he St at e of Flor ida. The
  Subject Facilit y is locat ed at 4501 S.W. 54th St., Fort Lauderdale, FL 33314. Upon
  infor mat io n and belie f, PUBLIC STORAGE is t he lessee and/or operator of t he
  Real Propert y and t her efore held account able o f t he vio lat io ns o f t he ADA in t he
  Subject Facilit y which is t he mat t er of this suit . Upon infor mat io n and belief,
  FUND is t he owner and lessor of t he Real Propert y where t he Subject Facilit y is

                                                 2
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 3 of 11



  lo cat ed and t herefore held account able for t he vio lat io ns of t he ADA in t he
  Subject Fac ilit y which is t he mat t er of t his suit .


  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
  1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.     As st at ed in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
           and access t o public ser vices and public fac ilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
           discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
           discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
           co mmunicat ion barr iers; failur e t o make modificat io ns t o exi st ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
           benefit s, or ot her opport unit ies; and,

                                                 3
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 4 of 11




           v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n an d
             prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
             an equal basis and t o pursue t hose opport unit ies for which t his count r y
             is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in
             unnecessar y expenses result ing fro m dependency and non-product ivit y.

  9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
  t hat t he purpose o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
             of discr iminat io n against individuals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards addressing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal aut horit y, including t he power to
             enforce t he fourt ee nt h amendment and t o regulat e co mmerce, in order to
             address t he ma jor areas of discr iminat ion faced on a daily basis by
             people wit h disabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  individual ma y be discr iminat ed agains t on t he basis o f disabilit y wit h regards
  to    t he   full   and   equal   enjo yment   of t he   goods,   services,   facilit ies,   or
  acco mmo dat ions o f any place of public acco mmodat ion by any per son who
  owns, leases (or leases t o), or operat es a p lace of public acco mmodat io n. Public
  Storage is a place of public acco mmodat ion by t he fact it is an est ablishment t hat
  provides goods/ser vices to t he general public, and t her efore, must comply wit h
  t he ADA. The Subject Facilit y is open to t he public, it s operat io ns affect
  co mmerce, and it is a rent al est ablishment . See 42 U.S.C. Sec. 12181 (7) and 28
  C.F.R. 36.104. Ther efore, t he Subject Facilit y is a public acco mmo dat ion t hat
  must comply wit h t he ADA.


  11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
  and/or acco mmo dat ions at Public Storage lo cat ed at 4501 S.W. 54th St., Fort Lauderdale,


                                                 4
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 5 of 11



  FL 33314, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et . seq.; and
  by    fa iling   to   remo ve    ar chit ect ural   barr iers   pur suant   to   42   U.S.C.
  §12182( b)(2)( A)( iv).


  12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
  and equal access t o t he facilit y and t herefore suffered an injur y in fact .


  13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area fre quent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to mo nit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
  $110,000 for any subsequent vio lat io n.


  15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

  C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

  fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

  knowledge of:




                                                 5
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 6 of 11



           a) The customer parking facility for the rental office does not provide a compliant

              accessible parking space. 2010 ADA Standards 502.1

           b) There are three (3) non-compliant accessible parking spaces located at the west

              end of parking lot. 2010 ADA Standards 502.2

           c) The parking facility does not have the minimum number of compliant accessible

              parking spaces required. 2010 ADA Standards 208.2

           d) The parking facility has twenty (20) marked standard spaces and three (3) non-

              compliant accessible parking space. One (1) compliant accessible parking space

              with adjacent access aisle is required. 2010 ADA Standards 208.2

           e) The accessible parking space signs are missing. Each accessible parking space

              must be posted with a permanent above-grade sign of a color and design approved

              by the Department of Transportation, which is placed on or at least 60 inches

              above the finished floor or ground surface measured to the bottom of the sign and

              which bears the international symbol of accessibility and the caption “PARKING

              BY ACCESSIBLE PERMIT ONLY” and must indicate the penalty for illegal use

              of the space. 2010 ADA Standards 502.6

           f) There are no access aisles. There must be access aisles adjacent to each

              designated accessible parking space. 2010 ADA Standards 502.2

           g) The accessible parking space identification striping is mismarked. Each such

              parking space must be striped in a manner that is consistent with the standards of

              FDOT for other spaces and prominently outlined with blue paint, and must be

              repainted when necessary, to be clearly distinguishable as a parking space

              designated for persons who have disabilities. 2010 ADA Standards 502.6.1



                                              6
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 7 of 11



           h) The accessible parking spaces are located furthest from the main rental office

              entrance. Parking spaces that serve a particular building or facility must be

              located on the shortest accessible route from parking to an accessible main

              entrance. Where parking serves more than one accessible entrance, accessible

              parking spaces must be dispersed and located on the shortest accessible route to

              the accessible entrances. 2010 ADA Standards 208.3.1

           i) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           j) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           k) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facility as required in 2010 ADA Standards

              502.3

           l) Existing facility does not provide a compliant accessible route to the rental office

              main entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1,

              502

           m) The walkway in front of the rental office ramps up from the parking lot to the

              main entrance door. The ramp is too steep. Ramp runs must have a running slope

              not steeper than 1:12. 2010 ADA Standards 405.2

           n) The left handrail is missing. Handrails must be provided on both sides of stairs

              and ramps. 2010 ADA Standards 505.2




                                                7
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 8 of 11



            o) The right handrail stops before reaching the bottom end of ramp. Ramp handrails

                must extend horizontally above the landing for 12 inches minimum beyond the

                top and bottom of ramp runs. 2010 ADA Standards 505.10.1

  16.    Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
  at Public Storage. Only upo n full inspect io n can all vio lat ions be ident ified.
  According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspe ct ion by
  P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
  Procedure.


  17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.


  18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant s were required t o make t he est ablishment a place o f public
  acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
  of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


  19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
  filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
  att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
  U.S.C. §12205.


  20.    Pursua nt to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
  requisit e modificat io ns ar e co mplet ed.

                                                 8
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 9 of 11



  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
  request s t he fo llo wing injunct ive and declarat ory relief:
  21. That t his Honor able Court declares t hat t he Subject Facilit y owned, operat ed
  and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


  22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
  Subject Facilit y t o make it accessible to and usab le by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
  evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
  undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


  24.    That t his Honorable Court award reasonable at torney's fees, all cost s
  ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
  suit , to t he P laint iff; and


  25.    That t his Honorable Court award such ot her and furt her r elief as it deems
  necessar y, just and proper.

  Dat ed t his August 29, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff, RENZO BARBERI


                                                9
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 10 of 11



                         UNITED S TATES DIS TRICT C OURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  RENZO BARBERI,

               P laint iff,

               vs.

  PUBLIC STORAGE, a Real Estate
  Investment Trust and PUBLIC STORAGE
  INSTITUTIONAL          FUND    III, A
  CALIFORNIA LIMITED PARTNERSHIP,
  a Foreign Limited Partnership,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on August 29, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned d ocument s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff RENZO BARBERI




                                             10
Case 0:19-cv-62172-FAM Document 1 Entered on FLSD Docket 08/29/2019 Page 11 of 11



                                     SERVICE LIS T:

  RENZO BARBERI , P laint iff, vs. PUBLIC STORAGE, a Real Estate Investment Trust and
       PUBLIC STORAGE INSTITUTIONAL FUND III, A CALIFORNIA LIMITED
                  PARTNERSHIP, a Foreign Limited Partnership

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


  PUBLIC STORAGE

  REGIS TERED AG ENT:

  C T CORPORATION SYSTEM
  1200 SOUTH PINE ISLAND ROAD
  PLANTATION, FL 33324

  VIA PROCESS SERVER


  PUBLIC STORAGE INSTITUTIONAL FUND III, A CALIFORNIA LIMITED
  PARTNERSHIP

  REGIS TERED AG ENT:

  C T CORPORATION SYSTEM
  1200 SOUTH PINE ISLAND ROAD
  PLANTATION, FL 33324

  VIA PROCESS SERVER




                                              11
